STATE OF LOUISIANA


                               COURT OF APPEAL


                                 FIRST CIRCUIT


                                  2021 KA 0626


                              STATE OF LOUISIANA


                                    VERSUS


                              QWANDARIOUS ROWE

                               DATE OF JUDGMENT:         DEC 3 0 2021


 ON APPEAL FROM THE TWENTY SECOND JUDICIAL DISTRICT COURT
        NUMBER 201144503, DIVISION D, PARISH OF WASHINGTON
                               STATE OF LOUISIANA


                   HONORABLE MARTIN E. COADY, JUDGE




Warren LeDoux Montgomery                  Counsel for Appellee
District Attorney                         State of Louisiana
Matthew Caplan

Assistant District Attorney
Covington, Louisiana


David Albert Weilbaecher
Assistant District Attorney
Franklinton, Louisiana


Lieu T. Vo Clark                          Counsel for Defendant -Appellant
Mandeville, Louisiana                     Qwandarious Rowe




              BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.




Disposition: CONVICTION AND SENTENCE AFFIRMED.
CHUTz, I


        The defendant, Qwandarious Rowe, was charged by bill of information with

possession      of methamphetamine (        less than two grams), a violation of La. R.S.


40: 967( C).'    He pled not guilty. Following a hearing on a motion to quash the bill

of information, wherein the motion was denied, the defendant withdrew his not


guilty plea and entered a guilty plea pursuant to Crosby. See State v. Crosby, 338

So. 2d 584, 588 ( La. 1976).          He was sentenced to two years at hard labor.          The


sentence was suspended and the defendant was placed on three years of probation.


The defendant now appeals, designating one assignment of error.                We affirm the


conviction and sentence.



                                                 FACTS


        The following facts were established at the motion to quash hearing.                On


October 16, 2019, Sergeant Michael Thomas, with the Washington Parish Sheriff' s


Office, was on duty at the Washington Parish Fair. A person at the fair alerted

Sergeant Thomas that someone was in a public bathroom stall, sitting on the floor

with his pants around his ankles.                Sergeant Thomas went to the bathroom and


identified the person on the floor as the defendant, whom Sergeant Thomas knew


from prior encounters.         Sergeant Thomas spoke to the defendant who could not


speak coherently, but only mumbled.               Sergeant Thomas helped the defendant to his


feet and, as he pulled the defendant' s pants up, he felt a syringe in the defendant' s

pocket, which he seized. The defendant was taken out of the bathroom and placed


on the back of a golf cart, driven by Northshore EMS personnel, for observation.

Sergeant Thomas felt the defendant needed to be evaluated further,                     so    an




ambulance was called.         While the defendant was still sitting on the back of the golf

cart,   Sergeant Thomas saw something sticking out of the defendant' s sock.


t See La. R.S. 40: 964( C)( 2) ( Schedule II).



                                                    2
Sergeant Thomas rolled down the defendant' s sock and found what he believed to

be methamphetamine wrapped in a $ 5 dollar bill.


      The defendant was transported to Riverside Medical Center where he


underwent observation, then was released later that same day.         Sergeant Thomas


testified at the motion to quash hearing that he did not think the defendant had

overdosed, but felt he should be brought to the hospital to be checked out.


                             ASSIGNMENT OF ERROR


       In his sole assignment of error, the defendant argues the trial court erred in


denying the motion to quash the bill of information.

       When    a trial   court   denies   a motion to   quash,   factual and credibility

determinations should not be reversed in the absence of a clear abuse of the trial


court' s discretion.   See State v. Odom, 2002- 2698 ( La. App. 1st Cir. 6/ 27/ 03),   861


So. 2d 187, 191, writ denied, 2003- 2142 ( La. 10/ 17/ 03), 855 So. 2d 765. However,


a trial court' s legal findings are subject to a de novo standard of review. See State


v. Smith, 99- 0606 ( La. 7/ 6/ 00), 766 So. 2d 501, 504.


       A motion to quash is, essentially, a mechanism whereby pretrial pleas are

urged, i.e., pleas which do not go to the merits of the charge.    At a hearing on such

a motion, evidence is limited to procedural matters and the question of factual guilt


or innocence is not before the court. See La. C. Cr.P. art. 531- 538; State v. Byrd,


96- 2302 ( La. 3/ 13/ 98), 708 So. 2d 401, 411, cert. denied, 525 U.S. 876, 119 S. Ct.


179, 142 L.Ed.2d 146 ( 1998).


       In considering a motion to quash,         a court must accept as true the facts


contained in the bills of information and in the bill of particulars, and determine as


a matter of law and from the face of the pleadings, whether a crime has been


charged; while evidence may be adduced, such may not include a defense on the

merits.   Byrd, 708 So. 2d at 411,    citing State v. Masino, 214 La. 744, 748- 49, 38



                                             K
So. 2d 622, 623 ( 1949) ("   The fact that defendants may have a good defense is not

sufficient grounds to quash the indictment.").


       The defendant argues herein that his motion to quash the bill of information


should have been granted, based on La. R.S. 14: 403. 10( B),     which provides:




               A person who experiences a drug- related overdose and is in
       need of medical assistance         shall not be charged,     prosecuted,   or

       penalized for possession of a controlled dangerous substance under
       the Uniform Controlled Dangerous Substances Law if the evidence
       for possession of a controlled substance was obtained as a result of the
       overdose and the need for medical assistance.


       To date, only the fifth circuit has addressed the meaning of overdose in La.

R.S. 14: 403. 10( B).   In State v. Brooks, 2016- 345 ( La. App. 5th Cir. 12/ 28/ 16),   210


So. 3d 514, 519, and State v. Jago, 2016- 346 (       La. App. 5th Cir.    12/ 28/ 16), 209


So. 3d 1078, 1082, writ denied, 2017- 0183 ( La. 11/ 17/ 17), 228 So. 3d 1218 (          per




curiam) both decided the same day, the fifth circuit opined:

               As written, La. R.S.
                                 14: 403. 1OB establishes a three -prong test
       for determining whether the immunity it establishes applies. The
       person in possession of the controlled dangerous substance must be
       experiencing an "     overdose";   the person must be in need of medical
       assistance;   and the evidence of the controlled dangerous substance
       must have been obtained as a result of the overdose and the need for
       medical assistance.     This statute does not define " overdose," and there
       is no jurisprudence interpreting this statute.

       In determining whether the defendant experienced an overdose as intended

by the statute, the fifth circuit in Jago looked to the definition of overdose.          The


court noted:



        Overdose"       is defined by the Merriam—Webster Dictionary as "         too

       great a dose ( as of a therapeutic agent); also: a lethal or toxic amount
       as of a drug)." " Toxic," is uniformly defined by the Merriam -
       Webster Dictionary and by other dictionaries and internet sources as
       poisonous, deadly, and capable of causing death or serious injury.
Jago, 209 So. 3d at1082.


       The fifth circuit found that for the purposes of La. R.S. 14: 403. 10( B):


       an " overdose"     must be of a lethal, toxic, or poisonous amount that is
       capable of causing death or serious injury, rather than one which is



                                              M
         merely dangerous, "   too great a dose,"        or causing a lower level of
         consciousness.     Illegal    possession   or   use   of any   amount   of a
         Controlled Dangerous Substance [ CDS] is, by its nature and by legal
         prohibition, dangerous and " too great a dose."         Therefore, to define
          overdose" merely as one which is dangerous or is " too great a dose"
         would lead to the absurd result of allowing any amount of a CDS to
         satisfy this prong of the test for immunity granted by La.              R. S.
         14: 403. 1OB.


Jago, 209 So. 3d at 1083.


         Given the defendant' s argument that the purpose of La. R. S. 14: 403. 1O( B)


was to save lives,       the court in Jago found that such an argument necessarily

contemplated that " overdose"         in the statute meant " the use of a lethal, toxic, or


poisonous amount which has created a life-threatening condition, or one which is

capable of causing death or serious injury."         209 So. 3d at 1083.   The court noted


that while the defendant obviously showed signs of drug impairment,                 such   as




slobbering on himself and unconsciousness, there was no evidence of use of a

lethal, toxic,   or poisonous life-threatening amount;         there were no medical tests



performed at the scene and no treatment for an overdose at the correctional facility;

and "    no expert medical testimony was offered at the hearing to indicate whether

defendant ingested an amount of heroin likely to result in an overdose."                   Id.


Accordingly, the fifth circuit found the trial court abused its discretion in its grant

of the motion to quash, concluding that the defendant was entitled to immunity

under the statute, and dismissal of the bill of information. See Jago, 209 So. 3d at


   1cJ


         In denying the defendant' s writ application in Jago, the supreme court in a

per curiam opinion found:


         The court of appeal erred in finding that defendant must have injected
         a lethal quantity of heroin before he can be shielded from prosecution
         by operation of La. R. S. 14: 403. 1O( B). Requiring a drug user to have
         experienced a life-threatening overdose— and requiring a lay person
         before seeking help to determine whether a drug user has experienced
         a life- threatening overdose— would frustrate the purpose of the
         statute, which is to encourage persons to seek help for those they




                                                5
       reasonably          believe        have    overdosed.        However,      under    the

       circumstances here, in which the unconscious defendant was quickly
       roused and required no medical attention of any kind, La. R. S.
       14: 403. 10( B) does not shield defendant from prosecution because it is
       only triggered when (              emphasis   added), "   A person ...   experiences     a

       drug-related overdose and is in need of medical assistance ...."
       Therefore, notwithstanding the court of appeal' s erroneous statement
       of law, the court of appeal reached the correct result and defendant is
       not entitled to have the charge against him quashed.

Jago, 228 So. 3d at 1219.


       At the motion to quash hearing herein, the defendant argued that all three

prongs     of the     test      for determining prosecutorial immunity under La. R.S.

14: 403. 10( B),    as set out by the fifth circuit, had been met, requiring dismissal of

his case. The State agreed two prongs had been met, but argued that the defendant


failed to prove that he had overdosed.


       In denying the motion to quash, the trial court found the following:

                  All right. So we are here on 403. 10, Paragraph B. And a simple
       reading, there' s not a lot of case law that I was able to find either. But
       a simple reading of it, and in agreement with the Fifth Circuit, that it
       is a test that requires not one or the other, but both things. There has
       to be a drug related overdose and a need of medical assistance.                    And
       of       course,   the       fact that the    evidence    comes   from that medical
       assistance and that overdose.

                  So I' m left with the problem,              in my mind, of figuring out
       whether Mr. Rowe was experiencing an overdose. And that' s where
       the Court found itself in the Fifth Circuit case as well.
                  Overdose          in   the   dictionary just    says   an   excessive   dose,
       especially         of    a    narcotic.    Riverside      Websters H New       College
       Dictionary.
              I think whether or not someone is experiencing an overdose is a
       medical diagnosis. Not necessarily a decision that can just be brought
       out of a dictionary.
              So, in the medical records, the only time the word overdose is
       mentioned is on Page 28 of 53, where it says:
                     Reading) Risk factors consist of overdose.
               Which I interpret to mean they were worried that there could
         have been an overdose going on. Not necessarily that there was an
         overdose. But that certainly was a risk factor that they were looking
         for.
                  And then, on Page 19 of 53, which is part of the documents that
       they send home describing what substance abuse disorder is.                   It says:

                           Reading) Have signs of an overdose.                Symptoms
         include chest pain.




                                                       G
       Which I didn' t see anywhere noted in the medical records that
there was any chest pain.
                Reading) Confusion.
       Which it did say that he had confusion in multiple places.
             Reading) Sleepiness or difficulty staying awake.
       Which was noted in multiple places.
                Reading) Slowed breathing.
       So the places that I saw where it listed the respiration rate, it
was within the normal levels. It was not highlighted to indicate it was
either too low or too fast.
                Reading) Nausea or vomiting.
       Which I didn' t see indicated any way.      And all the places where
it indicated gastrointestinal symptoms, those were indicated negative.
                Reading) Or seizures.
       Which I didn' t see indicated anywhere.
       So there' s two out of the six symptoms.          I' m not a doctor.   I
don' t know if that' s an overdose.          But I do tend to agree with
argument from counsel from the State saying that any narcotic drug,
the   symptoms     are   going to be some degree of confusion and
sleepiness.    And just because there' s a use does not mean that it' s an
overuse, or that he was in risk of or potentially having an overdose.
      And just for record purposes, also interesting to me as far as
rendering judgment on this motion was the final diagnosis was
substance     abuse,   on Page Seven of 53.      Substance abuse disorder.
Which,   if that' s    the   same   as   diagnosis, no   evidence   has   been
introduced to educate me and tell me that.
       The only thing that was out of the normal range as far as the
vital signs or measurements was a pulse rate that was high.               And
again, on Page 29 of 53, which is where I see that, the diagnosis was
substance abuse.

      So in my mind, this comes right down to an evidentiary burden.
This motion was filed by [ the] defense, who was tasked with proving
to me that the defendant was, indeed, experiencing a drug related
overdose.

      There has been no testimony from any medical personnel or
anything indicating to me that he was having an overdose. It seems to
me, in a nonmedical way, that he was experiencing a drug related

high. I mean, he was being affected by the drugs. But I' ve seen
nothing to indicate to me that he was having an overdose.
       So it' s a failure to meet the burden of proof to prove to me that
Mr. Rowe was experiencing an overdose.
       As far as just for the sake of completeness, was he in need of
medical assistance?    It was probably a good idea and should be best
practices, I think, for sheriff's personnel, if they [ are] concerned that
an overdose may be happening, or just to get them checked out, to
have someone called.
       So yes, there was a need of medical assistance, I think at least
for - - whether it' s treatment or not, I don' t know.      But assistance, I
think it was there. So that prong is met. And certainly, the reason for
the evidence being obtained was as a result of that need of medical
assistance. But just the overdose prong was not met.




                                         7
               So that' s my ruling. I' m going to deny the motion to quash.

      The trial court' s ruling is correct.       The defendant presented at Riverside


Medical Center as conscious, and he could identify himself and place, but was

disoriented as to time and situation.        He was admitted with altered mental status


unspecified.   He was diagnosed with psychoactive substance abuse and unspecified


psychoactive substance abuse disorder.         The defendant was admitted at 7: 08 p. m.

and discharged less than two -and -one- half hours later at 9: 30 p. m.

      As the trial court correctly found, the medical records did not indicate that

the defendant had overdosed.         While it appeared the defendant was intoxicated


 from drugs or otherwise), he had not reached that level of intoxication which


would be considered an overdose.         Of the six symptoms that typify an overdose,

the trial court noted that only two appeared to apply to the defendant, namely

confusion and sleepiness.




      While the supreme court found that a drug user did not have to experience a

life-threatening overdose in order for the definition of "overdose"          to be satisfied


under La. R.S. 14: 403. 10( B), the court left little guidance as to what constitutes a


drug-related overdose.    See Jago, 228 So. 3d 1218.        The trial court herein correctly

found that an "   overdose"    is a medical and factual term that requires a witness with


a medical background (        or a medical   expert)   to testify as to the medical factors

involved in diagnosing whether there has been an overdose.                At a trial on the


merits, even after such a witness testified, it would be left to the factfinder to, first,


accept the testimony of the witness. See State v. Armentor, 2019- 1267 ( La. App.

1st Cir. 7/ 31/ 20), 309 So. 3d 762, 767, writ denied, 2020- 01032 ( La. 2/ 17/ 21), 310


So. 3d 1149.      The factfinder would then determine under the facts of the case


whether the defendant, in his assertion of an affirmative defense, had met his


burden of proving he had experienced a drug-related overdose.                 See State v
Carter, 96- 0337 (    La. App.   1st Cir. 11/ 8/ 96), 684 So. 2d 432, 437.       In the instant


matter, it is not even clear what caused the defendant' s intoxication. While upon


the defendant' s admission, the medical records suggest psychoactive substance


abuse,     it was never determined what the             defendant had ingested.         In the


defendant' s less than three hour stay at Riverside Medical Center, it appears no

blood was drawn and tested.         The defendant could have been intoxicated from


alcohol,     which would     render La. R.S.        14: 403. 10( B)   inapplicable.   Sergeant


Thomas testified at the motion to quash hearing that the defendant was under the

influence, and that at the fair, there was "        lots of alcohol and everything else up

there."     When asked on cross- examination if he thought the defendant' s condition


was drug related, Sergeant Thomas replied: " That          is correct. Or alcohol."


          In any event, as noted, the motion to quash is used to raise pre- trial pleas or

defenses, i.e., those matters which do not go to the merits of the charge.                   La.


C. Cr.P. arts. 531- 34; State v. Brooks, 2012- 2126 ( La. App. 1st Cir. 9/ 13/ 13),       2013


WL 11253304, * 1 (      unpublished),   writ denied, 2013- 2629 ( La. 4/ 17/ 14), 138 So. 3d


626.      Moreover,    at a hearing on a motion to quash,              evidence is limited to


procedural matters and the question of factual guilt or innocence is not before the


court. State v. Sims, 2019- 1602 ( La. App. 1st Cir. 9/ 2/ 20),       312 So. 3d 616, 619.


          Based on the foregoing, the trial court did not err or abuse its discretion in

denying the defendant' s motion to quash the bill of information. Accordingly, the

assignment of error is without merit.


                                          DECREE


          For these reasons, the conviction and sentence of defendant, Qwandarious


Rowe, is affirmed.


          CONVICTION AND SENTENCE AFFIRMED.




                                               0j
STATE OF LOUISIANA                                        STATE OF LOUISIANA


                                                          COURT OF APPEAL
VERSUS
                                                          FIRST CIRCUIT


QWANDARIOUS ROWE                                          2021 KA 0626




HOLDRIDGE, J., concurring.


      I respectfully concur in this case.     The Louisiana Supreme Court stated in


the per curiam opinion, State v. Jago, 2017- 0183 ( La. 11/ 17/ 17), 228 So. 3d 1218,


1219, that " requiring a lay person before seeking help to determine whether a drug

user has experienced a life-threatening overdose— would         frustrate the purpose of


the statute, which is to encourage persons to seek help for those they reasonably

believe have overdosed."     However, the language of the Supreme Court in Jago


gives the impression that we should encourage law enforcement to only assist and

seek medical assistance for individuals who have overdosed.        As stated by the trial

judge in this case, sometimes it is the " best practice ... to get them checked out[.]"


Therefore, I find that La. R.S.     14: 403. 10( B)   should be read to encourage law


enforcement in all cases to seek medical assistance for individuals who they are

concerned may be in medical distress for any reason. However, in order for the

immunity provided by La. R. S. 14: 403. 10( B) to apply, the defendant would have to

prove the elements of the three -prong test and establish that medical assistance was

provided because he was experiencing an overdose.         In this case, the defendant did


not meet his burden that he overdosed.           Therefore, he is not immune from


prosecution for his drug offense.
                                  STATE OF LOUISIANA


                                   COURT OF APPEAL


                                    FIRST CIRCUIT


                                     2021 KA 0626


                                  STATE OF LOUISIANA


                                       VERSUS


                                  QWANDARIOUS ROWE



GUIDRY, J., dissents and assigns reasons.

GUIDRY, J.,    dissenting.


      The complementary role of trial courts and appellate courts demands that

deference be given to a trial court' s discretionary decision, an appellate court is

allowed to reverse a trial court judgment on a motion to quash only if that finding

represents an abuse of the trial court' s discretion. State v. Love, 00- 3347, pp. 9- 10


La. 5/ 23/ 03), 847 So. 2d 1198, 1206.     However, a trial court' s legal findings are


subject to a de novo standard of review. See State v. Smith, 99- 0606, p. 3 (       La.


7/ 6/ 00), 766 So. 2d 501, 504.



      The defendant argues herein that his motion to quash the bill of information


should have been granted, based on La. R.S. 14: 403. 10( B),   which provides:




             A person who experiences a drug-related overdose and is in need
       of medical assistance shall not be charged, prosecuted, or penalized for
      possession of a controlled dangerous substance under the Uniform
       Controlled Dangerous Substances Law if the evidence for possession
       of a controlled substance was obtained as a result of the overdose and
      the need for medical assistance.

This case represents the exact type of case envisioned by the legislature in passing

this immunity statute, one in which someone reasonably believes a person is

experiencing a drug- related overdose and the person receives medical assistance as

a result of the overdose.    In the instant case, a layperson found the defendant on a

bathroom floor, with his pants around his ankles,          and sought help.      A law


                                            1
enforcement officer, who knew and who had interacted with defendant in the past,


located him in the bathroom extremely drowsy, coming in and out of sleep, and

incoherent.     The   officer   found   a   syringe   and   what   he   believed   to   be


methamphetamine while attempting to assist the defendant and have on site EMS

provide medical assistance.     The officer reasonably believed that the onsite EMS

care was insufficient and caused the defendant to be transported to the hospital by

ambulance.    The emergency room doctor' s notes include an observation of "risk

factors consistent of overdose".    The trial judge characterized it as what seemed to


him to be a drug-related high.     The state and trial court concede that the defendant


was in need of and did receive medical assistance.



      So here, we have both prongs of the statute satisfied. The statute' s purpose is


to save lives and these critical split- second decisions have to be made based upon


what is happening in real time. The majority' s opinion would have a chilling effect

on a person responding to what reasonably appears to be a drug-related overdose and

frustrates the legislative intent to save lives.   A witness to a drug-related overdose

may hesitate or fail to get medical assistance for the drug user rather than exposing

the person to criminal prosecution, which is exactly the scenario that the statute seeks

to avoid.   That person, who we do not expect to be a medical doctor, should not be


caused to hesitate or not seek medical assistance in those critical moments, because


they are not positive that an overdose will be the final call after Monday morning

quarterbacking,   or worry about whether they may be causing the person they

reasonably believe to be experiencing a drug-related overdose to be prosecuted and

thereby entangling themselves in the judicial system as a possible witness.

              Therefore, under the specific facts of this case, I must respectfully


dissent from the majority' s opinion.




                                            2